                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MICHAEL WHITNEY,

                     Plaintiff,

v.                                                             CV No. 19-566 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

                     Defendant.

                    ORDER GRANTING UNOPPOSED MOTION TO
                         EXTEND BRIEFING DEADLINES

        THIS MATTER is before the Court on Plaintiff Michael Whitney’s Unopposed

Motion to Extend Briefing Deadlines (the “Motion”), (Doc. 21), filed December 4, 2019.

In the Motion, Plaintiff requests a 30-day extension to file and serve his Motion to

Reverse or Remand. The Court, having reviewed the Motion and noting it is unopposed,

finds the Motion is well-taken and shall be GRANTED.

        IT IS THEREFORE ORDERED that Plaintiff may file his Motion to Reverse and

Remand no later than January 3, 2020; Defendant may serve his Response to Plaintiff’s

Motion no later than March 3, 2020; and Plaintiff may file a Reply through March 17,

2020.

        IT IS SO ORDERED.

                                   _________________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
